NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

ELIZABETH J. JOHNSON,            )
                                 )
           Petitioner,           )
                                 )
v.                               )                 Case No. 2D20-781
                                 )
MARC D. JOHNSON,                 )
                                 )
           Respondent.           )
________________________________ )


Opinion filed September 23, 2020.

Petition for Writ of Certiorari to the
Circuit Court for Hillsborough County;
Steven Scott Stephens, Judge.

David A. Maney of Maney, Damsker &
Jones, P.A., Tampa, for Petitioner.

Scott W. Anderson of Johnson Daboll
Anderson PLLC, Tampa, for Respondent.




PER CURIAM.


             Denied.


NORTHCUTT, MORRIS, and LUCAS, JJ., Concur.